DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-14, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 13 merely repeat limitation already exists in claims 1 and 11 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentableover Tzadok et al. (US2009/0220175) in view of Poncin et al. (US8254681), Froessl (US5875263) and Schmidtler et al. (US2008/0097936).
To claim 11, Tzadok teach computerized system for generating machine readable documents comprising: 
an optical character recognition (OCR) server (server is interpreted as a component or program that provides a service in a system) configured to receive an image (201 of Fig. 2), and perform an initial optical image recognition (OCR) on the image to identify text information (paragraph 0009, draft OCR); 
a statistical modeling server configured to measure OCR signal quality (204 of Fig. 2, paragraph 0013, apply statistical tables); and 
when signal quality is sufficient the OCR server is further configured to output the text information (212 of Fig. 2, paragraph 0013, high confidence OCR results that match dictionary/statistical tables expectations), and when the signal in insufficient the OCR server is further configured to iteratively apply a different transform for subsequent OCR and the statistical modeler is further configured to measure the resulting subsequent OCR signal quality until a sufficient signal quality is reached (207+ of Fig. 2, paragraphs 0005, 0013-0014, sure words are placed in a depository if they meet a predetermined quality criteria and sure words, 
the OCR server is further configured to aggregate the outputted text information (paragraph 0013, OCR results would be passed to the final output repository). 
But, Tzadok do not expressly disclose measuring OCR signal quality as a weighted average of semantic analysis of the resulting text, and a calculated figure of merit equation between characters in the identified text information and an example font, and maximizing entropy within identified text information area in a linear model, and segment the image into contiguous portions based upon similarity of the OCR signal quality; and said OCR processing is for each of the contiguous portions.
However, processing OCR in contiguous portions would have been obvious because most likely textual content in a document is spatially separated or divided by passages, paragraphs, sections, grammatical symbols, etc.
	Poncin teach a computerized system for generating machine readable documents comprising:	an optical character recognition (OCR) engine configured to receive an image, and perform an initial optical image recognition (OCR) on the image to identify text information (120 of Fig. 1, column 3 lines 37-55); a statistical model server configured to measure OCR signal quality as a weighted average of semantic analysis of the resulting text (column 5 line 63 to column 6 line 3, average the text quality scores associated with the characters in the text segment to generate the text quality score), segment the image into contiguous portions (column 3 lines 64-67, column 10 lines 44-56, column 11 lines 8-10) based upon similarity of the OCR signal quality (130 of Fig. 1, column 3 line 56 to column 4 line 4, column 5 line 62 to column 6 line 37, and claim 1, based at least in part on the text quality score associated with the document 
Froessl teach an OCR system performing a font comparison OCR, wherein the system may calculate a figure of merit equation between the document characters and the example font (column 14 lines 29-44), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Poncin and Sobotka into the system of Tzadok, in order to further details in character matching and textual analysis in OCR process.
Schmidtler teach data classification system applicable for improving OCR recognition (paragraph 0224, which corresponds to classification system of Tzadok), wherein classification score can be obtained by employing maximum entropy discrimination (paragraphs 0019, 0023, 0080), and wherein a linear model is used in analysis in said maximum entropy discrimination (paragraphs 0065-0068, 0117, given a linear classifier in maximum entropy discrimination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Schmidtler into the system and method of Tzadok, Poncin and Froessl, in order to in order to implement entropy setting with OCR analysis.





To claims 12 and 2, Tzadok, Poncin, Froessl and Schmidtler teach claims 11 and 1.
Tzadok, Poncin, Froessl and Schmidtler teach wherein the signal quality is determined by OCR accuracy measures (column 5 line 65-67 of Poncin). 

To claims 13 and 3, Tzadok, Poncin, Froessl and Schmidtler teach claims 11 and 1.
Tzadok, Poncin, Froessl and Schmidtler teach wherein the signal quality is determined by maximizing entropy within the OCR area being analyzed in a linear model (paragraphs 0019, 0023, 0065-0068, 0117, 0224). 

To claims 14 and 4, Tzadok, Poncin, Froessl and Schmidtler teach claims 11 and 1.
Tzadok, Poncin, Froessl and Schmidtler teach wherein the OCR server is further configured to identify regions of contiguous signal quality within the OCR image (Fig. 14 of Sobotka, as explained in response to claim 11 above). 


Claims 7-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzadok et al. (US2009/0220175) in view of Poncin et al. (US8254681), Froessl (US5875263), Schmidtler et al. (US2008/0097936) and Chapleau et al. (US8620078).

But, Tzadok, Poncin, Froessl and Schmidtler do not expressly disclose wherein the statistical modeling server is further configured to identifying the transform for each region of contiguous signal that has the highest quality signal.
Chapleau teach wherein the statistical modeling server is further configured to identifying the transform for each region of contiguous signal that has the highest quality signal (column 9 lines 43-51, comparing to every classification, determine one with the highest confidence score), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system and method of Tzadok, Poncin, Froessl and Schmidtler, in order to further implementation of transform in detail by design preference.

To claims 18 and 8, Tzadok, Poncin, Froessl, Schmidtler and Chapleau teach claims 17 and 7.
Tzadok, Poncin, Froessl, Schmidtler and Chapleau wherein the OCR server is further configured to apply the identified transform to each region of contiguous signal to generate a plurality of OCR signals (Fig. 2 of Tzadok, column 1 line 20 to column 2 line 26 of Chapleau). 

To claims 19 and 9, Tzadok, Poncin, Froessl, Schmidtler and Chapleau teach claims 18 and 8.
Tzadok teach wherein the OCR server is further configured to recompile the plurality of OCR signals into a single document (204 of Fig. 2, paragraph 0013, use dictionaries of the given language or dictionaries compiled for the given domain, e.g., the subject domain relevant to the given book; 216 of Fig. 2, paragraph 0014, update dictionaries or tables, which leads to recompile). 


Tzadok teach wherein the OCR server is further configured to output the single document (212 of Fig. 2, paragraph 0013, final output repository).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 24, 2021